Exhibit 99.1 GOLDEN ENTERTAINMENT’S FOURTH QUARTER NET REVENUE RISES 21.9% TO A RECORD $105.4 MILLION Net Revenue Growth Drives 4Q Net Income of $10.0 Million and 29.1% Increase in Adjusted EBITDA to $12.2 Million Full Year Revenue Increases 16.7% to a Record $403.2 Million with Net Income of $16.3 Million and 20.2% Growth in Adjusted EBITDA to $48.6 Million LAS VEGAS – March 13, 2017 – Golden Entertainment, Inc. (NASDAQ:GDEN) (“Golden Entertainment” or the “Company”), a leading distributed gaming operator and owner of taverns and casinos, today announced financial results for the fourth quarter and year ended December 31, 2016 as summarized below. For comparative purposes, the 2015 results as presented include unaudited results of Sartini Gaming, Inc. (“Sartini Gaming”), which merged with a subsidiary of Lakes Entertainment (the “Merger”) on July 31, 2015 to form Golden Entertainment.
